Consent of Independent Registered Public Accounting Firm The Board of TrusteesThe Calvert Fund: We consent to the use of our reports, incorporated herein by reference, dated November 29, 2012, with respect to the financial statements of the Calvert Income Fund, Calvert Short Duration Income Fund, Calvert Long-Term Income Fund, Calvert Ultra-Short Income Fund, Calvert Government Fund, and Calvert High Yield Bond Fund, each a series of the Calvert Fund, as of September 30, 2012, and to the references to our firm under the heading "Financial Highlights" in the Prospectuses and "Independent Registered Public Accounting Firm and
